Case

Oo So ~sS DH Ww HB WY HY

NM NH BO DN NO BR RO KR ROR OR wm ee eS
Co ~~ NA tw BP WH KF CO CO wD HN DH A BP WY YY KY BD

MCFARLIN LLP

Email: tim@mcefarlinlaw.com

 

Email: jarrod@mcfarlinlaw.com
4 Park Plaza, Suite 1025

Irvine, California 92614
Telephone: Cae 544-2640
Fax: (949) 336-7612

 

Attorneys for Plaintiff
JOSEPH SANCHEZ

JOSEPH SANCHEZ, an Individual,
Plaintiff,

Vv.

BIG LOTS #4045, a business of
unknown form; PNS STORES, INC.,
a California corporation; and DOES
1 through 10, Inclusive,

Defendants.

 

 

8:19-cv-00675-JLS-JDE Document 20 Filed 08/28/19 Page1iof8 Page ID #:97

Timothy G. McFarlin (State Bar No. 223378)
Timothy G. McFarlin (State Bar No. 235548)

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No, 8:19-cv-00675-JLS-JDE

DECLARATION OF JARROD Y.
NAKANO RE JOINT 264) REPORT

-|-

 

 

DECLARATION OF JARROD Y. NAKANO

 
Case 8:19-cv-00675-JLS-JDE Document 20 Filed 08/28/19 Page 2of8 Page ID #:98

oO co ~S DH wm HB WH NHN

mM NW NH HM NHN NM BR NH NB Be Be Se Pe SE Ee RE Se lL
co aS OH UU BB BH BB SF OD CO wena DBD vA PSP WY HY YF

DECLARATION OF JARROD Y. NAKANO

I, Jarrod Y. Nakano, declare as follows:

1. I am a partner at McFarlin LLP, duly admitted to practice before the
Courts of the State of California and the United States District Court for the Central
District of California. I am the counsel of record for Plaintiff Joseph Sanchez
(“Plaintiff”) and I am the attorney responsible for the day-to-day handling of this
file, Case No. 8:19-cv-00675-JLS-JDE.

2. I make this declaration in response to the Court’s Order to Show Cause
regarding failure to submit a Joint Rule 26(f) report, dated August 12, 2019. Except
as otherwise expressly stated to the contrary, I have personal knowledge of the facts
and circumstances of this case. If called as a witness, [ can and will competently
testify as to the matters contained herein.

3. The parties in this action are: Plaintiff JOSEPH SANCHEZ on the one
hand, and Defendant PNS stores, Inc. (“Defendant”), on the other hand. Defendant
owns and operates a chain of stores known as “Big Lots”. One such store located
within a shopping center known as Vineyard Valley Shopping Center located in
Victorville, California. Defendant retained the services of Keith M. Rozanski
(“Rozanski”) of Haight Brown & Bonesteel LLP to represent it in this action.
Rozanski filed an Answer to the Complaint on June 26, 2019.

A, On June 27, 2019, Rozanski contacted our firm via email and
explained that, among other things, that Big Lots is subject to a common area
management agreement, which Rozanski was in the process of reviewing to
determine if another entity was responsible for the parking lot/common areas,
contractual or otherwise. Rozanski stated that if another entity was found
responsible for the parking lot/ecommon areas, he would notify us as their liability
would shift to that entity and/or look to that entity to pay any settlement. A true and
correct copy of the June 27, 2019 email is attached and incorporated hereto as

Exhibit A.
~2-

 

 

DECLARATION OF JARROD Y. NAKANO

 
Case 8:19-cv-00675-JLS-JDE Document 20 Filed 08/28/19 Page 3of8 Page ID #:99

Oo co AI DH Ww FB W YP

NM NO MB Ww Bw NY BD ROR
SS ~YD HR cA BP WH NY KF CO CO WHA DH A FP WwW NY KF OS

5. On July 8, 2019, our firm was contacted by Mr. Joseph Arias
(“Arias”) via email, who, according to Arias, represents BLM Victorville (BLM).
Arias stated that, according to Rozanski, BLM owns the shopping center where Big
Lots is located, and that Defendant has tendered its defense to BLM pursuant to the
terms of a Declaration of Covenants and Restrictions, Grant of Reciprocal
Easements and Common Area Maintenance Agreement that was allegedly entered
into between BLM and Defendant years ago. Having said this, Arias explained that
BLM had yet to accept the tender, and that Arias expected their issue to resolved in
the coming days. A true and correct copy of the July 8, 2019 email is attached and
incorporated hereto as Exhibit B.

6. On July 23, 2019, Arias contacted our firm via email and confirmed
that his client, BLM, accepted Defendant’s tender of defense.

7. Pursuant to this court’s order, the Joint Rule 26(f) report was due by
August 2, 2019, 14 days before the date set for the scheduling conference.

8. On August 8, 2019, our firm was contacted by Arias as a reminder that
parties were late on drafting and filing the Joint Rule 26(f) report. On the same day,
I responded to Arias and explained that our firm would be sending him a draft Joint
Rule 26(f) report for his review, and we would file the document once complete.

9. Due to my lack of oversight, on August 12, 2019, Arias filed a
unilateral Rule 26(f) report that only included Defendant’s information because of
our inability to provide Arias with the Plaintiff's information for the Rule 26(f)
report. Arias had no choice but to file a unilateral report given these circumstances.

10. It was not my intention to omit Plaintiffs information for the Joint
Rule 26(f) report. My office failed to timely update opposing counsel information
and I deeply regret the systematic breakdown, which has now been addressed with
our staff.

11. Taccept full responsibility for the failure to communicate and

collaborate with Arias that lead to the Joint Rule 26(f} report absent of the
~3-

 

 

DECLARATION OF JARROD Y. NAKANO

 
Case 8:19-cv-00675-JLS-JDE Document 20 Filed 08/28/19 Page 4of8 Page ID #:100

Oo con DA vA FB WwW VY

mown vy NY YN VY NY NN Se Se eer FP Yr RP Sh SLhUmLE
mo a nA A Be He NM SF Oo DBD wm HN DAW BF YW YY ©

Plaintiffs information, and ultimately, tardy filing.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

Executed on August 28, 2019, in Irvine, California.

Jarrod Y. Nakano

-4.

 

 

DECLARATION OF JARROD Y. NAKANO

 
Case 8:19-cv-00675-JLS-JDE Document 20 Filed 08/28/19 Page5of8 Page ID #:101

EXHIBIT A
Case 8:19-cv-00675-JLS-JDE Document 20 Filed 08/28/19 Page 6of8 Page ID #:102

*

8/27/2019

Rozanski, Keith <krozsnski@bbblaw.com>

to me, Brian, Timothy, Jarrad

Sanchez v. Big Lots #4045 - michael@mcfarlinlaw.com - McFarlin Law Mail

Michael: Goad le hear from you, | am aut of the office today so missed your voicemail. Typically, in construction related ADA matiers we request an initial setllement demand along with
copies of any photographs of the aileged disability access violations teken by plaintiff or your office along with copies of any receipts for purchase made at the start as prinia facie evidence
that plaintiff was present at the properly and encountered disability access violations. Please forward those and we showld be able te iry and resolve the case. fn full disclosure, this property
is subject to a common area management agreement which | am reviewing right now to determine ‘f another entity is responsible for the parking la’common areas contractual or otherwise. If
so we will likely tender our defense to that entity and/ar look to them te pay any settlement since they would be responsible for the parking fot where plaintiff contends he encountered

disability access violations.

Keith Rozanski
Attomey

D: 213.542.8055
krozenski@hbbiaw.com

Haight Brown & Bonesteal LLP
555 South Flower

Street Forly-Fifth Floor

Los Angeles, CA 90071

O: 213-642-8000

F: 213-542-8100

wuaw hoblaw.com

The contents of this email message and its altachments ara intended solely far the addrassee(s) hereof. This email transmission may be confidential and it may be subject to privilege

projecting communications between a

ttarneys and their clants. if you ara not the named addressee, or if this message has been addressed to you in error, you are directed not to read,

disclose, repraduce, distribute, disseminate or otherwise use this transmission. Delivery af this message te any person other than the intended recipient(s) is nol inteaded in any way to waive
privilage or confidentiatity, If you have received this transmission in error, please alart the sender by raply e-mail. Wa request that you immediately delete this message and its attachments, if
any, UNAUTHORIZED INTERCEPTION PROHIBITED BY FEDERAL LAW (18 U.S.C 2510-2522),

hitps://mail.google.com/mail/u/O/?tab=rm#search/rozanski/F FNDWMkjTIDdkoF RFgFWCHVSr2HF mKT|

4H
Case 8:19-cv-00675-JLS-JDE Document 20 Filed 08/28/19 Page 7 of8 Page ID #:103

EXHIBIT B
Case 8:19-cv-00675-JLS-JDE Document 20 Filed 08/28/19 Page 8of8 Page ID #:104

8/27/2014 9 Re: Joseph Sanchez vs. Big Lots (PNS Stores) - michaet@mefarliniaw.com - McFarlin Law Mail

Sent by me on behalf of Joseph Arias:

 

Dear Mr. MeFarlin,

This letter is in response to a demand letter issued by the plaintiff dated June 27, 2019 and addressed to Keith M. Rozanski,
counsel for PNS stores, Inc. (PNS). | represent BLM Victorville (BLM) who, according to Mr. Rozanski, owns the shopping
center where the Big Lots store is located. | understand PNS operates Big Lots #4045. PNS' Answer to the complaint states it
was “erroneously sued and served as "Big Lots #4045."

Regardless, PNS has tendered its defense to BLM pursuant fo the terms of a Declaration of Covenants and Restrictions,
Grant of Reciprocal Easements and Common Area Maintenance Agreement that was allegedly entered into between BLM
and PNS years ago. Thus, | am in the process of evaluating this matter and BLM has yet to accept the tender. | expect this
issue to be resolved in the days ahead.

With that background, and assuming BLM accepts PNS' tender of defense, the responsible party will be unable to respond to
the plaintiff's settlement demand referenced above by July 11, 2019.

Joseph Arias

Arias & Lockwood, Attorneys at Law
1881S. Business Center Drive, Suite 9A
San Bernardino, California 92408

(909) 890-0125 - Phone

(909) 890-0185 - Fax

 

Sharvonne R. Sulzle

Paralegal ~ Office Administrator

Arias & Lockwood, APLC
Certified Appellate Speciatists

L881 S, Business Center Drive, Suite 9A
San Bernardino, California 92408

www. AriasLockwood.com

(909) 890-0125 - Phone

(909) 890-0185 - Fax

 

hitps:f/mail.google.com/mailu/O/?tab=rmisearch/arias/F MicgxwChopMrphedmrvmkKnsfgLHihR

tft
